DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 9, 13, and 18 are objected to because of the following informalities: 
Claim 4, Line 1, “the variation in the threshold is based…” should be corrected to -- the threshold is varied based…--.
Claim 9, Lines 2-3, “the effect of at least one of the one or more operating conditions” should be corrected to -- an effect of at least one of the one or more operating conditions--.
Claim 13, Line 1, “the variation in the threshold is based…” should be corrected to -- the threshold is varied based…--.
Claim 18, Lines 2-3, “the effect of at least one of the one or more operating conditions” should be corrected to -- an effect of at least one of the one or more operating conditions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear from the claims and the Specification what “an effect of the state of charge on the severity factor” could be. Accordingly it is also unclear how to “minimize the effect of at least one of the one or more operating conditions.” For the purpose of the action, the examiner is interpreting “the effect of the state of the charge…” to be the effect of at least one of the one or more operating conditions and for them both to be an SOC error. Further the examiner is interpreting “minimizing the effect…” to be minimizing the SOC error.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1-9 are directed to a controller for a hybrid electric vehicle (i.e., a machine). Claims 10-18 are directed to a method of controlling a hybrid electric vehicle (i.e., a process). Claims 19 is directed to a computer program product for controlling a hybrid electric vehicle (i.e. an article of manufacture). Therefore, claims 1-19 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract 
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A controller for a hybrid electric vehicle, the controller comprising:
a processor; and
a memory coupled to the processor, the memory including program code that, when executed by the processor, causes the controller to:
determine a severity factor for a first energy source for the hybrid electric vehicle based on one or more operating conditions;
receive a request for power; and
in response to receiving the request for power, determine a division of power between a first prime mover that receives energy from the first energy source, and a second prime mover that receives energy from a second energy source based at least in part on the severity factor of the first energy source.
The examiner submits that the foregoing bolded limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “determine…” and “in response…, determine…” consists of mentally recognizing that the battery in your hybrid vehicle is not working at full capacity because it is outputting an error message and determining to operate the hybrid vehicle in a mode that exclusively uses the internal combustion engine after seeing said error message. Accordingly, the claim recites at least one abstract idea.
Claim 1 recites:

a processor; and
a memory coupled to the processor, the memory including program code that, when executed by the processor, causes the controller to:
determine a severity factor for a first energy source for the hybrid electric vehicle based on one or more operating conditions;
receive a request for power; and
in response to receiving the request for power, determine a division of power between a first prime mover that receives energy from the first energy source, and a second prime mover that receives energy from a second energy source based at least in part on the severity factor of the first energy source.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “receive…” limitation, the examiner submits that the limitation is insignificant extra solution activity (MPEP § 2106.05(g)). In particular receive… consists of mere data gathering. Regarding the additional limitations of using a processor and a memory to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer and memory to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a 
 Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the receive… step is insignificant extra-solution activity. Additionally, the additional element of using a processor and memory to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below).
The controller of claim 1 claim 1
wherein the first energy source is a battery, and the program code is further configured to cause the controller to:
compare the severity factor to a threshold;
in response to the severity factor being below the threshold, determine the division of power that provides optimal energy efficiency from the hybrid electric vehicle; and
in response to the severity factor being above the threshold, adjust the division of power to reduce the power provided by the first energy source as compared to the division of power that provides optimal energy efficiency.
The examiner submits that the foregoing bolded limitations of “selecting…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “compare…,” “in response…below the threshold…, determine…,” and “in response…above the threshold…, determine… in the context of the claim encompasses mentally deciding if the hybrid vehicle battery health level is greater than 50% to operate the hybrid vehicle using the battery and if the vehicle hybrid battery is less than or equal to 50% to operate the hybrid vehicle using only the IC engine. Accordingly, the claim recites at least one abstract idea.
Claim 2 recites 
The controller of claim 1 claim 1
wherein the first energy source is a battery, and the program code is further configured to cause the controller to:
compare the severity factor to a threshold;
in response to the severity factor being below the threshold, determine the division of power that provides optimal energy efficiency from the hybrid electric vehicle; and
in response to the severity factor being above the threshold, adjust the division of power to reduce the power provided by the first energy source as compared to the division of power that provides optimal energy efficiency.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a first energy source/battery to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a battery to perform the process (MPEP § 2106.05). The first energy source in all steps are recited at a high-level of generality (i.e., as a generic battery performing a generic energy source function such that it amounts no more than mere instructions to apply the exception using a generic battery).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
 Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using a first energy source/battery to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic battery. Mere instructions to apply an exception using a generic battery cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 3:
Dependent claim 3 specifies limitations that elaborate on the abstract idea of claim 2 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 4:
claim 4 specifies limitations that elaborate on the abstract idea of claim 3 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 5:
Dependent claim 5 specifies limitations that elaborate on the abstract idea of claim 3 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 6:
Dependent claim 6 specifies limitations that elaborate on the abstract idea of claim 2 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 7:
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below).
The controller of claim 6,
wherein the amount of power provided by the first energy source is reduced by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold.
The examiner submits that the foregoing bolded limitation of “reduced by…” constitutes a “mathematical process” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example, “reduced 
Regarding Prong II Step 2A of the Revised Guidance, claim 7 does not recite additional elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 

Regarding claim 8:
Dependent claim 8 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 9:
Dependent claim 9 includes limitations that recite an abstract idea (emphasized below).
The controller of claim 8,
wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize the effect of at least one of the one or more operating conditions.
The examiner submits that the foregoing bolded limitation of “weighted by…” constitutes a “mathematical process” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example, “reduced by…” in the context of the claim encompasses weighting the effect of the state of the charge by the mathematically calculated proportional gain. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 9 does not recite additional elements that could integrate the exception into a practical application of the exception.

 Regarding Step 2B of the Revised Guidance, dependent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claims 10 and 19, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.

Regarding claims 11-18, the claim(s) recites analogous limitations to claim(s) 2-9
above, respectively, and are therefore rejected on the same premise.

Therefore, claim(s) 1-19 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 10-11, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (US 10696165, hereinafter Bennett).

Regarding claim 1, Bennett discloses:
A controller for a hybrid electric vehicle (Fig. 1 Element 102; Col. 1 Lines 11-19; Col. 5 
Lines 46-61), the controller comprising:
	a processor (Fig. 2 Element 120; Col. 6 Lines 23-42); and

determine a severity factor for a first energy source for the hybrid electric vehicle based on one or more operating conditions (Fig. 6; Col. 8 Line 56 - Col. 9 Line 6, i.e. the severity factor is the state of health based on the operating condition, e.g. depth of discharge);
receive a request for power (Col. 6 Line 43 - Col. 7 Line 5; Col. 7 Table 1); and
in response to receiving the request for power, determine a division of power between a first prime mover that receives energy from the first energy source, and a second prime mover that receives energy from a second energy source based at least in part on the severity factor of the first energy source (Col. 1 Lines 11-17; Col. 5 Lines 46-61; Col. 6 Line 43 - Col. 7 Line 5; Col. 7 Table 1, i.e. dividing power between the battery and the Range Extender, e.g. a diesel internal combustion engine, based on the State of Charge/Discharge of the battery).

Regarding claim 2, Bennett discloses all of the limitations of claim 1. Additionally, Bennett discloses:
wherein the first energy source is a battery (Col. 7 Lines 21-41; Col. 7 Table 1), and the program code is further configured to cause the controller to:
compare the severity factor to a threshold (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. if a current threshold is exceeded the hybrid uses max power from the range extender and the battery and if the current threshold is not exceeded the division of power between the battery and the range extender for optimal energy efficiency, e.g. based on the state of charge relative to a target level);
in response to the severity factor being below the threshold, determine the division of power that provides optimal energy efficiency from the hybrid electric vehicle (Col. 7 Lines 21-
in response to the severity factor being above the threshold, adjust the division of power to reduce the power provided by the first energy source as compared to the division of power that provides optimal energy efficiency (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. if a current threshold is exceeded the hybrid uses max power from the range extender and the battery and if the current threshold is not exceeded the division of power between the battery and the range extender for optimal energy efficiency, e.g. based on the state of charge relative to a target level).

Regarding claim 6, Bennett discloses all of the limitations of claim 2. Additionally, Bennett discloses: wherein an amount of power provided by the first energy source is reduced based on a ratio of the severity factor to the threshold (Col. 7 Lines 21-41 and 55-62; Col. 7 Table 1, i.e. battery usage as opposed to range extender usage is based on the Ratio of the SOC to the target level, i.e. the higher the target level is compared to the SOC the more power the range extender supplies and the less power the battery supplies).

Regarding claim 8, Bennett discloses all of the limitations of claim 1. Additionally, Bennett discloses: wherein the first energy source is a battery, and the one or more operating conditions include at least one of a state of charge of the battery, a depth of discharge of the battery, a temperature of the battery, and a current of the battery (Col. 1 Lines 11-17; Col. 5 Lines 46-61; Col. 6 Line 43 - Col. 7 Line 5; Col. 7 Table 1, i.e. dividing power between the 

Regarding claims 10 and 19, the claim(s) recite analogous limitations to claim(s) 1, above, and are therefore rejected on the same premise.
Regarding claim 19, Bennett further discloses:
A computer program product for controlling a hybrid electric vehicle (Col. 4 Lines 50-60), the computer program product comprising:
a non-transitory computer-readable storage medium (Col. 4 Lines 50-60); and
program code stored on the non-transitory computer-readable storage medium that, when executed by a controller of the hybrid electric vehicle (Col. 4 Lines 50-60), causes the controller to:
…

Regarding claims 11, 15, and 17, the claim(s) recite analogous limitations to claim(s) 2, 6, and 8 above, respectively, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, as applied to claims 2 and 11, in view of Frank et al. (US 2014/0229043, hereinafter Frank).

Regarding claim 3, Bennett discloses the controller of claim 2. Bennett does not disclose:
wherein the threshold is varied to improve a drive quality of the hybrid electric vehicle.
	However in the same field of endeavor, Frank teaches systems and/or methods for controlling dual motor-dual clutch powertrains for HEV and PHEV vehicles (Abstract) and more specifically: wherein the threshold is varied to improve a drive quality of the hybrid electric vehicle (Paragraph [0115], i.e. varying the minimum SOC threshold for battery use based on the aggressiveness and frequency of the accelerator pedal usage, i.e. requests for power).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate wherein the threshold is varied to improve a drive quality of the hybrid electric vehicle, as recognized by Frank. Doing so would prevent the battery SOC from going too low while driving, as recognized by Frank (Paragraph [0115]).

	Regarding claim 4, the combination of Bennett and Frank teach the controller of claim 3. The combination of Bennett and Frank further teaches: wherein the variation in the threshold is based on the request for power (Frank Paragraph [0115], i.e. varying the minimum SOC threshold for battery use based on the aggressiveness and frequency of the accelerator pedal usage, i.e. requests for power).
The motivation to combine Bennett and Frank is the same as stated for claim 3.

Regarding claims 12 and 13, the claim(s) recite analogous limitations to claim(s) 3 and 4 above, respectively, and are therefore rejected on the same premise.

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett and Frank, as applied to claims 3 and 12, further in view of an obvious design choice.

Regarding claim 5, the combination of Bennett and Frank teach the controller of claim 4. 
The combination of Bennett and Frank do not teach: wherein the threshold is equal to a root mean square of the severity factor.
	However, it would have been an obvious matter of design choice to set the threshold equal to a root mean square of the severity factor, since applicant has not disclosed that setting the threshold equal to a root mean square of the severity factor solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with many other thresholds. Specification Paragraphs [0053]-[0054] show no preference for the threshold being a RMS of the severity factor, explaining it as merely a possible example of what the threshold could be. Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to set the threshold equal to a root mean square of the severity factor.

Regarding claims 14, the claim(s) recite analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, as applied to claims 6 and 15, further in view of an obvious design choice.

Regarding claim 7, Bennet discloses the controller of claim 6. Bennett does not disclose: 
wherein the amount of power provided by the first energy source is reduced by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold.
	However, it would have been an obvious matter of design choice to reduce the amount of power provided by the first energy source by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold since applicant has not disclosed that reduce… solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with the reduction of the power by many other values. The Specification lacks any preference for the reduce… of that value, nor does it offer any explanations why it is reduced by that value. Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the amount of power provided by the first energy source by a factor equal to unity minus a weighted logarithm of the ratio the severity factor to the threshold.

Regarding claims 16, the claim(s) recite analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, as applied to claims 8 and 17, in view of Books et al. (US 2016/0111990, hereinafter Books).

Regarding claim 9, Bennett discloses the controller of claim 8. Bennett does not disclose: wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize the effect of at least one of the one or more operating conditions.
However in the same field of endeavor, Books teaches controlling an alternator voltage based on a proportional gain scheduling in response to an engine load of an internal combustion engine and/or a state of charge (SOC) deviation for a battery (Abstract) and more specifically: wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize the effect of at least one of the one or more operating conditions (Paragraphs [0049]-[0050], i.e. minimizing an SOC error by a proportional gain based on said error and the engine load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Bennett to incorporate wherein an effect of the state of charge on the severity factor is weighted by a proportional gain, and the proportional gain is set to minimize the effect of at least one of the one or more operating conditions, as taught by Books. Doing so would remedy efficiency and/or optimization issues of battery regeneration in hybrid vehicles, as recognized by Books (Paragraphs [0001]-[0002]).

Regarding claims 18, the claim(s) recite analogous limitations to claim(s) 9 above, and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sufjan et al. (US 8781664) discloses a method including defining an application operating cycle and a number of behavior matrices for a hybrid power train (Abstract). Obata et al. (US 9744874) discloses an electric vehicle which includes: a vehicle drive apparatus configured to receive electricity to generate vehicle drive power and to generate electricity; a secondary battery that selectively receives and outputs electricity from/to the vehicle drive apparatus; etc. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/4/2021